Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, 14, 15, 17, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 9, 11, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1802839 (“Remaining issues for multiplexing UCI on PUSCH”, Qualcomm Incorporated herein as R1-1802839) in view of NIMBALKER et al. (US 20190166615) and TAKEDA et al. (US 20200404651).

Regarding claims 1, 14, 15, R1-1802839 teaches a transmission method, comprising: 
in response to channel state information part 2 (CSI-2) being configured to be transmitted in a physical uplink shared channel (PUSCH) and the physical uplink shared channel not having an uplink shared channel (UL-SCH) (section 2.4, Title “CSI part 2 omitting rule for UCI on PUSCH without UL-SCH), determining to transmit the CSI-2 according to an actual code rate of the CSI-2 and a preset threshold (section 2.4, in particular proposal 4, wherein Ct is the preset threshold, rcsi-1 is the actual code rate), wherein the PUSCH not having the UL-SCH refers to the PUSCH not carrying UL-SCH data (section 2.4, PUSCH without UL-SCH); 
wherein the preset threshold is determined according to a predetermined code rate and a predetermined beta value (section 2.4, Proposal 4, the preset threshold depends on the configured code rate and the configured beta offset value), wherein the code rate for CSI part 1 calculated based CSI part 1 payload size, allocated number of REs to CSI part 1, and modulation order determined at UE for UCI (section 2.4), and the predetermined beta value is selected from a beta value configuration table corresponding to the CSI-2 (section 2.4, beta value of CSI-2 is the CSI offset value from table 9.3-2 of [6, TS 38.213]); 
However, R1-1802839 does not teach wherein the predetermined code rate refers to a code rate configured by a base station for a current CSI-2 transmission and is selected from a code rate table of the PUSCH.
But, NIMBALKER et al. (US 20190166615) in a similar or same field of endeavor teaches wherein the predetermined code rate refers to a code rate configured by a base station for a current CSI-2 transmission and is selected from a code rate table of the PUSCH (par. 94, 97, “indicates a code rate…the UE 102 may receive DCI that includes an uplink grant that indicates, for uplink transmission of a CSI report on a PUSCH without UL-SCH data, a code rate and a modulation order. The CSI report may include a CSI part 1 transmission and may be configurable to include the CSI part 2 transmission”, the indication of the code rate implicitly indicate the one or more code rates to indicate one of the code rate, the one or more code rates would indicating a list or table).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by NIMBALKER in the system of R1-1802839 for the base station to configure the UE with the code rate.
The motivation would have been to efficiently assign code rate to UEs in the cell without effecting the system. 
However, R1-1802839 and NIMBALKER do not explicitly teach wherein the transmission method further comprises: in response to uplink control information being configured to be transmitted in the PUSCH in one slot and the one slot having a plurality of PUSCHs, determining one PUSCH among the plurality of PUSCHs to transmit the uplink control information according to one of following rules: selecting first of the plurality of PUSCHs in the one slot along a time direction; selecting a PUSCH with most time-frequency domain resources among the plurality of PUSCHs in the one slot, and in response to an existence of multiple PUSCHs with the most time- frequency domain resources, selecting first of the multiple PUSCHs with the most time-frequency domain resources along a time direction; receiving a notification, sent by the base station through a signaling, for informing which PUSCH among the plurality of PUSCHs is used for transmitting the uplink control information; or receiving an implied notification, sent by the base station and determined through an index of a control channel element where downlink control information is located, for informing which PUSCH among the plurality of PUSCHs is used for transmitting the uplink control information.
But, TAKEDA et al. (US 20200404651) in a similar or same field of endeavor teaches wherein the transmission method further comprises: in response to uplink control information being configured to be transmitted in the PUSCH in one slot and the one slot having a plurality of PUSCHs (fig, 15, par. 171, 179, 180, A plurality of mini slot type PUSCHs (short PUSCHs) are repeatedly arranged in 1 slot), determining one PUSCH among the plurality of PUSCHs to transmit the uplink control information according to one of following rules (fig. 15, par. 171, 179, 180): selecting first of the plurality of PUSCHs in the one slot along a time direction (fig. 15, par. 171, 179, 180, A plurality of mini slot type PUSCHs (short PUSCHs) are repeatedly arranged in 1 slot…UCI is collectively subjected to UCI on PUSCH. The PUSCH (kd=3 or 4) is regarded as one PUSCH to perform UCI on PUSCH); selecting a PUSCH with most time-frequency domain resources among the plurality of PUSCHs in the one slot, and in response to an existence of multiple PUSCHs with the most time- frequency domain resources, selecting first of the multiple PUSCHs with the most time-frequency domain resources along a time direction; receiving a notification, sent by the base station through a signaling, for informing which PUSCH among the plurality of PUSCHs is used for transmitting the uplink control information; or receiving an implied notification, sent by the base station and determined through an index of a control channel element where downlink control information is located, for informing which PUSCH among the plurality of PUSCHs is used for transmitting the uplink control information (fig. 15, par. 171, 179, 180).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1802839 and NIMBALKER for transmission of UCI.
The motivation would have been to transmit uplink data and uplink control information using an uplink shared channel (UCI on PUSCH) even when a data channel and/or a control channel are flexibly scheduled (TAKEDA par. 12). 

Regarding claim 2, R1-1802839 teaches the transmission method of claim 1, wherein the actual code rate of the uplink control information is acquired according to at least one of: a type of the uplink control information, a bit number of the uplink control information, a configured code rate, a modulation mode of the uplink control information, resources of the PUSCH, or a configured beta value (section 2.4, actual code rate as a function of parameters (CSI part 1 payload size, allocated number of REs to CSI part 1, and modulation order determined at UE for UCI), transmission of the UCI based on the comparison).

Regarding claim 9, R1-1802839 teaches the transmission method of claim 1, wherein determining the preset threshold according to the predetermined code rate and the predetermined beta value comprises: the preset threshold being r/ß or r/cß (section 2.4, code rate/beta); wherein r is the predetermined code rate and the predetermined code rate is a minimum value of a code rate corresponding to a modulation mode configured in a modulation coding table, ß is the predetermined beta value, and c is an adjustment factor (section 2.4, code rate based on the modulation order, beta).


Regarding claims 11, 17, 18, R1-1802839 teaches a transmission method, comprising: determining configuration information (section 2.1, CSI part 1 to fill empty reserved tones is that it can help eNB to do DTX detection; section 2.3, 2.4, the modulation order and resources are determined); and in response to channel state information part 2 (CSI-2) being configured to be transmitted in a physical uplink shared channel (PUSCH) and the PUSCH not having an uplink shared channel (section 2.3, 2.4, Title “CSI part 2 omitting rule for UCI on PUSCH without UL-SCH), determining to transmit the configuration information according to an actual code rate of the CSI-2 and a preset threshold (section 2.1, CSI part 1 to fill empty reserved tones is that it can help eNB to do DTX detection; section 2.3, 2.4, in particular proposal 4, wherein Ct is the preset threshold, rcsi-1 is the actual code rate), wherein the PUSCH not having the UL-SCH refers to the PUSCH not carrying UL-SCH data (section 2.4, PUSCH without UL-SCH); wherein the preset threshold is determined according to a predetermined code rate and a predetermined beta value (section 2.4, Proposal 4, the preset threshold depends on the configured code rate and the configured beta offset value), wherein the code rate for CSI part 1 calculated based CSI part 1 payload size, allocated number of REs to CSI part 1, and modulation order determined at UE for UCI (section 2.4), and the predetermined beta value is selected from a beta value configuration table corresponding to the CSI-2 (section 2.4, beta value of CSI-2 is the CSI offset value from table 9.3-2 of [6, TS 38.213]);
However, R1-1802839 does not teach wherein the predetermined code rate refers to a code rate configured by a base station for a current CSI-2 transmission and is selected from a code rate table of the PUSCH.
But, NIMBALKER et al. (US 20190166615) in a similar or same field of endeavor teaches wherein the predetermined code rate refers to a code rate configured by a base station for a current CSI-2 transmission and is selected from a code rate table of the PUSCH (par. 94, 97, “indicates a code rate…the UE 102 may receive DCI that includes an uplink grant that indicates, for uplink transmission of a CSI report on a PUSCH without UL-SCH data, a code rate and a modulation order. The CSI report may include a CSI part 1 transmission and may be configurable to include the CSI part 2 transmission”, the indication of the code rate implicitly indicate the one or more code rates to indicate one of the code rate, the one or more code rates would indicating a list or table).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by NIMBALKER in the system of R1-1802839 for the base station to configure the UE with the code rate.
The motivation would have been to efficiently assign code rate to UEs in the cell without effecting the system. 
However, R1-1802839 and NIMBALKER do not explicitly teach wherein the transmission method further comprises: in response to uplink control information being configured to be transmitted in the PUSCH in one slot and the one slot having a plurality of PUSCHs, determining one PUSCH among the plurality of PUSCHs for the uplink control information according to one of following rules:
determining first of the plurality of PUSCHs in the one slot along a time direction;
determining a PUSCH with most time-frequency domain resources among the plurality of PUSCHs in the one slot, and in response to an existence of multiple PUSCHs with the most time-frequency domain resources, determining first of the multiple PUSCHs with the most time-frequency domain resources along a time direction;
sending a notification, by the base station through a signaling, for informing which PUSCH where the uplink control information is transmitted among the plurality of PUSCHs; or
sending an implied notification, by the base station through determining an index of a control channel element where downlink control information is located, for informing which PUSCH where the uplink control information is transmitted among the plurality of PUSCHs. 
But, TAKEDA et al. (US 20200404651) in a similar or same field of endeavor teaches wherein the transmission method further comprises: in response to uplink control information being configured to be transmitted in the PUSCH in one slot and the one slot having a plurality of PUSCHs (fig, 15, par. 171, 179, 180, A plurality of mini slot type PUSCHs (short PUSCHs) are repeatedly arranged in 1 slot), determining one PUSCH among the plurality of PUSCHs for the uplink control information according to one of following rules (fig. 15, par. 171, 179, 180):
determining first of the plurality of PUSCHs in the one slot along a time direction (fig. 15, par. 171, 179, 180, A plurality of mini slot type PUSCHs (short PUSCHs) are repeatedly arranged in 1 slot…UCI is collectively subjected to UCI on PUSCH. The PUSCH (kd=3 or 4) is regarded as one PUSCH to perform UCI on PUSCH);
determining a PUSCH with most time-frequency domain resources among the plurality of PUSCHs in the one slot, and in response to an existence of multiple PUSCHs with the most time-frequency domain resources, determining first of the multiple PUSCHs with the most time-frequency domain resources along a time direction;
sending a notification, by the base station through a signaling, for informing which PUSCH where the uplink control information is transmitted among the plurality of PUSCHs; or
sending an implied notification, by the base station through determining an index of a control channel element where downlink control information is located, for informing which PUSCH where the uplink control information is transmitted among the plurality of PUSCHs  (fig. 15, par. 171, 179, 180). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKEDA in the system of R1-1802839 and NIMBALKER for transmission of UCI.
The motivation would have been to transmit uplink data and uplink control information using an uplink shared channel (UCI on PUSCH) even when a data channel and/or a control channel are flexibly scheduled (TAKEDA par. 12). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1802839 (“Remaining issues for multiplexing UCI on PUSCH”, Qualcomm Incorporated herein as R1-1802839), NIMBALKER et al. (US 20190166615) and TAKEDA et al. (US 20200404651) as applied to claim 1 above, and further in view of RAHMAN et al. (US 20190059013).

Regarding claim 3, R1-1802839 teaches the transmission method of claim 1, wherein the determining to transmit the uplink control information according to the actual code rate of the uplink control information and the preset threshold (section 2.4, actual code rate as a function of parameters (CSI part 1 payload size, allocated number of REs to CSI part 1, and modulation order determined at UE for UCI), transmission of the UCI based on the comparison)
However, R1-1802839 does not teach comprises: in response to the actual code rate being greater than or equal to the preset threshold, transmitting the uplink control information in the PUSCH.
But, RAHMAN et al. (US 20190059013) in a similar or same field of endeavor teaches comprises: in response to the actual code rate being greater than or equal to the preset threshold, transmitting the uplink control information in the PUSCH (claim 6, determine whether a UCI code rate associated with the symbols for the number of information bits for the second part of the N UCI parts exceeds a threshold code rate (c.sub.T)). 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAHMAN in the system of R1-1802839, NIMBALKER, and TAKEDA to transmit the UCI in the PUSCH.
The motivation would have been to provide priority and optimal transmission based on the available of resources. 

Allowable Subject Matter
Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/16/2022